DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
2020/0267786 to QIAO et al. (e.g., PP 0241 and 0242) 
2020/0145538 to QIAO et al.
2020/0092423 to QIAO et al.
2020/0092424 to QIAO et al.
2021/0136674 to LEE et al. 
2020/0367109 to CHEN et al.

Claim Rejections - 35 USC § 112

Claims 1 – 10 and 16 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 (in part) recite the limitation “the updated policy counter”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 (in part) recites the limitation:
… transmitting an electronic communication to a PCF of the plurality of Policy Control Function (PCF) from the CHF, wherein the electronic communication triggers a slice action by the CHF based on the updated policy counter”

As interpreted, while the CHF transmits to a PCF, it is the CHF (not the PCF) that takes action base on the transmission. The claim does not appear to be consistent with that disclosed in e.g., ¶ 0055 of the present Specification, i.e.:
“At block 3, eCHF 420 transmits a spending limit report to PCF 430. Upon receipt, PCF 430 determines whether to update a UE policy based on the policy counter status in the spending limit report from eCHF 420. …”

or to (analogous) Method Claim 11 that recites (in part):
… transmitting an electronic communication to a PCF of the plurality of PCF from the CHF, wherein the electronic communication triggers a slice action by the PCF on the subset of the plurality of slices to increase the actual QoS value.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 16, and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0195543 to PENG et al. (hereinafter “PENG”) in view of U.S. Patent Publication 2020/0177439 to AFZAL et al. (hereinafter “AFZAL”).

Regarding Claim 1, PENG discloses a computer-implemented method for influencing slice policies in a wireless network device comprising: 
receiving slice data, at a Charging Function (CHF) of a communication network, from a plurality of Policy Control Function (PCF); determining, by the CHF of the communication network, a policy counter based on the slice data, wherein the policy counter corresponds with at least one of a slice usage rate, a slice usage, a slice action, and a slice User Equipment Route Selection Policy (URSP) target, wherein the policy counter corresponds with a subscriber that utilizes a plurality of slices for data transfer on the communication network, and wherein each slice of the plurality of slices correspond with a PCF of the plurality of PCF, respectively (a server, including a memory and a processor, where the memory stores a program for monitoring and controlling session traffic usage, which is operable on the processor, and the processor is configured to execute the program stored in the memory to implement steps of: receiving traffic usage increment information of a first session and traffic usage increment information of a second session reported by a first policy control function and a second policy control function; accumulating a total traffic usage of the first session and the second session according to the received traffic usage increment information; determining whether a current total traffic usage reaches a threshold value of a total issued traffic usage. [¶ 0007] … As defined in the 3rd Generation Partnership Project (3GPP) TS 23.501, the PCF may read policy-related user subscription information from a User Data Repository (UDR), the UDR may send a user subscription change notification to the PCF, and the PCF may report policy control-related information, including session traffic usage information of the user, to the UDR. [¶ 0019] …  the first PCF may report the total traffic usage information of the first session. [¶ 0028] … the first session and the second session refer to PDU sessions, and may be sessions established through an application (e.g., chat software, browser, video software, etc.). [¶ 0033] … the number of sessions in the system may also be three, four, . . . , etc., and as long as the number of sessions is greater than one, the mode for accumulating the total traffic usage is that UDR accumulates the total traffic usage. [¶ 0038] … In step 310, traffic usage increment information of the first session and traffic usage increment information of the second session reported by the first PCF and the second PCF are received. [¶ 0040] … current total traffic usage may be obtained by accumulating traffic usage increments reported by the first PCF and the second PCF. [¶ 0044] … the second PCF may report the total traffic usage information of the second session. [¶ 0107]); 
using the policy counter, determining an overall data usage or quality of service (QoS) experienced by the subscriber using the plurality of slices; and transmitting an electronic communication to a PCF of the plurality of Policy Control Function (PCF) from the CHF, wherein the electronic communication triggers a slice action by the CHF based on the updated policy counter (In step 340, total traffic usage information of the first session and the second session is sent to the first PCF and the second PCF, so that the first PCF and the second PCF perform policy control according to the total traffic usage information and the respective accumulated traffic usage increment. [¶ 0048] … If the current total traffic usage reaches the threshold value of the total issued traffic usage, the total traffic usage information is sent to the first PCF and the second PCF to inform the first PCF and the second PCF that policy control needs to be applied to the corresponding session, for example, the PDU transmission speed of the corresponding session requires to be controlled. [¶ 0049] … In the method for monitoring and controlling session traffic usage, traffic usage increment information of a first session and traffic usage increment information of a second session, which are reported by a first PCF and a second PCF, are received, a total traffic usage of the first session and the second session is accumulated according to the received traffic usage increment information, and when it is determined that the total traffic usage reach a threshold value of a total issued traffic usage, total traffic usage information of the first session and the second session is sent to the first PCF and the second PCF, so that the first PCF and the second PCF perform policy control according to the total traffic usage information and the respective accumulated traffic usage increment information. Therefore, by using the method for monitoring and controlling session traffic usage according to the embodiment, the total session traffic usage of the user can be obtained in a case where the user distributes sessions to a plurality of PCFs, and the timeliness and the accuracy of the policy control are improved. [¶ 0052])

While PENG’s disclosed server is interpreted as performing as a CHF, PENG does not explicitly teach a CHF per se. In the spirit of the present invention, AFZAL is further relied on to explicitly teach a server performing as a CHF: (Access network 104 can also include a CHF 118, e.g., a server or other network device responsible for aggregating information about usage of resources of access network 104, and for communicating that information to a billing-domain network node.” [¶ 0029]. The Examiner notes that the network element Charging Function (CHF) is not explicitly claimed or required to perform any “charging functions” per se.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG with that of AFZAL for advantage of a telecommunications network configured to carry network traffic via appropriately-configured flow(s). (AFZAL: ¶ 0018)

Regarding Claim 5, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
PENG further discloses:
wherein the policy counter is associated with instructing a PCF of the plurality of PCF to perform an action to execute locally at the PCF (Many operators require the PCF to perform session traffic management to perform policy control based on a total amount of session traffic usage of a user. In such case, the PCF needs to have a session traffic usage monitoring function, and can monitor the session traffic usage of the user in real time and control the session traffic usage of the user according to a charging mechanism. [¶ 0004])

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 1 with PENG further disclosing a computer system for influencing slice policies in a wireless network device, the computer system comprising: a memory; and one or more processors that are configured to execute machine readable instructions stored in the memory for performing the method … (provides a computer-readable storage medium storing one or more programs containing executable instructions, where the programs are executed by one or more processors to implement the above-mentioned method for monitoring and controlling session traffic usage. [¶ 0008]) performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 5 with the computer system of claim 16 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 5.

Claims 2, 6, and 17 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent 11128716 to YAN et al. (hereinafter “YAN”).

Regarding Claim 2, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor YAN teaches:
wherein the CHF of the communication network is an enhanced CHF with additional functionality of a Multi-Slice Policy Enabler Function (MPEF) (there are a number of types of mechanisms for charging and billing wireless customers for data usage. In a converged charging system, a charging function (CHF) is responsible for charging functionalities. The CHF performs quota management by storing a data quota for subscribers and keeping track of how much data a subscriber has used and how much data remains for the subscriber to use. The CHF additionally performs usage management and reporting by receiving subscriber data usage information and generating data records with detailed breakdowns of the data usage. [Column 1 Lines 7 - 17] … new functions may be added to the NF and CHF. [Column 2 Lines 66 - 67] … CHF 260 may provide spending limits and quotas for services to SMF 240 and may collect usage information from SMF 240 for online and offline services. The CHF 260 may generate call detail records (CDRs) based on the subscriber's data consumption and the CDRs may be used for performing billing. [Column 6 Lines 26 - 31]. The Examiner notes that no explicit functions/functionality are claimed or required.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of YAN for advantage where provide a mechanism for providing an additional layer of usage monitoring control on a per service flow or service identifier basis. (YAN: Column 2 Lines 23 - 25)

Regarding Claim 6, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
PENG further discloses:
wherein the CHF comprises an multi-slice policy enabler function (MPEF) to allocate quotas (there are a number of types of mechanisms for charging and billing wireless customers for data usage. In a converged charging system, a charging function (CHF) is responsible for charging functionalities. The CHF performs quota management by storing a data quota for subscribers and keeping track of how much data a subscriber has used and how much data remains for the subscriber to use. The CHF additionally performs usage management and reporting by receiving subscriber data usage information and generating data records with detailed breakdowns of the data usage. [Column 1 Lines 7 - 17] … new functions may be added to the NF and CHF. [Column 2 Lines 66 - 67] … CHF 260 may provide spending limits and quotas for services to SMF 240 and may collect usage information from SMF 240 for online and offline services. The CHF 260 may generate call detail records (CDRs) based on the subscriber's data consumption and the CDRs may be used for performing billing. [Column 6 Lines 26 - 31])

Motivation to combine the teaching of PENG and AFZAL with that of YAN given in Claim 2 above.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 2 with the computer system of claim 16 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 2.

Claims 3 and 18 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent Publication 2021/0368514 to XING.

Regarding Claim 3, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
PENG further discloses:
wherein the policy counter is associated with a real-time slice consumption rate of a subscriber plan or a family plan (Many operators require the PCF to perform session traffic management to perform policy control based on a total amount of session traffic usage of a user. In such case, the PCF needs to have a session traffic usage monitoring function, and can monitor the session traffic usage of the user in real time and control the session traffic usage of the user according to a charging mechanism. [¶ 0004])

While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor XING teaches:
wherein the policy counter is associated with a real-time slice consumption rate of a subscriber plan or a family plan (different network slices 112 may be associated with shared network functions 110 and/or different network functions 110 at the core network 106 and/or at edge computing elements. For instance, the first network slice 112A and the second network slice 112B may be associated with a shared AMF and a shared NSSF, but be associated with different SMF, UPF, and PCF instances. [¶ 0030] … the real-time slice manager 114 may balance factors associated with different network slices 112 when determining whether, and/or how, to reallocate spectrum among multiple network slices 112. For example, input factors may indicate that the first network slice 112A is not meeting latency or throughput goals, but that such goals for the first network slice 112A could be met if spectrum is added to the first network slice 112A. However, if RAN loading information 404 indicates that the second network slice 112B has a high utilization rate and a third network slice 112 has a low utilization rate, the real-time slice manager 114 may choose to reallocate spectrum from the less heavily-used third network slice 112 to the first network slice 112, to avoid negatively impacting the second network slice 112B that is already under a relatively heavy load. [¶ 0093])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of XING for advantage where a real-time slice manager can thus dynamically manage network slices at the base station to efficiently use available radio resources, manage network functions in the core network and/or transport link, and meet goals for the network slices. (XING: ABSTRACT)

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 3 with the computer system of claim 16 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 3.

Claims 4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent Publication 2021/0105652 to JEONG et al. (hereinafter “JEONG”).

Regarding Claim 4, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor JEONG teaches:
wherein the policy counter is associated with a leftover quota on a given slice (The total slice data bit rate determined by the SMF 132 or the UPF 133 according to the scheme described above may include both the data transmitted on GBR QoS flows and the data transmitted on non-GBR QoS flows. The UPF 133 may use, as the bit rate of data transmitted on non-GBR QoS flows, a value obtained by excluding the bit rate of data transmitted on GBR QoS flows from the total network slice data bit rate. For example, if the total network slice data bit rate is 5000 Mbps and the bit rate of data transmitted on GBR QoS flows is 3500 Mbps, the bit rate of data transmitted on non-GBR QoS flows may be configured to be 1500 Mbps. The SMF 132 or UPF 133 may enforce 3500 Mbps due to the data bit rate quota of GBR QoS flows in the received (and/or determined) network slice data bit rate of 5000 Mbps, and may enforce the remaining 1500 Mbps due to the data bit rate quota of non-GBR QoS flows. [¶ 0139])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of JEONG for advantage of perform[ing] access control and bit rate control so as not to exceed the quota for the slice. (JEONG: ¶ 0130)

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 4 with the computer system of claim 16 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 4.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent Publication 2011/0151831 to PATTABIRAMAN.

Regarding Claim 7, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor PATTABIRAMAN teaches further comprising: 
generating an alert notification that includes slice quota consumption details of each slice of the plurality of slices; and transmitting the alert notification to the subscriber (Responsive to one or more data sessions of the user's mobile station, requests for allocation of a slice of data usage from the data usage balance under the user's plan is received from a node of a mobile wireless communication network and data communication of the user's mobile station are routed through and monitored through the node. In response to each request, it is determined if data usage corresponding to the requested slice would cross the threshold level of data usage. [¶ 0010] … For a request where the data usage corresponding to the requested slice would not cross the threshold level of data usage, the requested slice is allocated and the requested slice is sent to the node as a quota for data usage of the mobile station. For a request where the data usage corresponding to the requested slice would cross the threshold level of data usage, a reduced slice equal to the difference between a starting value of previously consumed data under the user's plan and the threshold is allocated, and the reduced slice to the node is sent as a quota for data usage of the user's mobile station during a respective data session. [0011] … Upon receiving a message from the node indicating that data usage of the user's mobile station during the respective data session has consumed the reduced slice, so that data usage of the user's mobile station has reached the threshold, a notification of reaching the threshold is sent to the mobile station in real time. [¶ 0012] … Another aspect of the disclosure encompasses a system for notifying a mobile station user of reaching of a threshold level of data via a wireless communication network. An account of the mobile station user has a maximum data plan limit defined by a user's plan and a data usage balance reflecting an amount of data usage remaining under the plan. [¶ 0016])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of PATTABIRAMAN for advantage of a method and a system for providing a notification of reaching a data plan threshold to a mobile station customer in a real time when the data plan limit is reached. (PATTABIRAMAN: ¶ 0006)

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent Publication 2019/0260879 to RALEIGH et al. (hereinafter “RALEIGH”).

Regarding Claim 8, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor RALEIGH teaches:
wherein the overall data usage is associated with a family, enterprise, or group plan (providing end user service control can also allow a service provider to offer parental controls by providing parents with access to a website with a web page that controls the policy settings for the access control networking service for a child's device. [¶ 0134] … The message sequence may further inform the user that a service usage activity that attempts to communicate with an unauthorized network or network destination that is not allowed due to security policies; inform the user that a given level of aggregate usage has occurred on a family plan device group; inform the user that a given level of aggregate usage has occurred on a multi-device plan; inform a parent in a family plan that a specific set of service usage activities for a given device or user that belongs to the group service plan have occurred [¶ 0291])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of RALEIGH for advantage for allowing monitoring, detection, notification and updating of services and service activities for a communication system. (RALEIGH: ¶ 0058)

Regarding Claim 9, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor RALEIGH teaches:
wherein the slice action is based on parenting controls set by the subscriber in a family, enterprise, or group plan (providing end user service control can also allow a service provider to offer parental controls by providing parents with access to a website with a web page that controls the policy settings for the access control networking service for a child's device. [¶ 0134] … The message sequence may further inform the user that a service usage activity that attempts to communicate with an unauthorized network or network destination that is not allowed due to security policies; inform the user that a given level of aggregate usage has occurred on a family plan device group; inform the user that a given level of aggregate usage has occurred on a multi-device plan; inform a parent in a family plan that a specific set of service usage activities for a given device or user that belongs to the group service plan have occurred [¶ 0291] …  FIG. 16 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, a usage preferences screen 1600 is displayed (e.g., a usage preferences screen of a usage application or utility/function). In some embodiments, usage preferences screen 1600 is accessed via a menu preferences screen or other settings menu/preferences option(s) displayed/available on mobile station 100. In some embodiments, usage preferences screen 1600 includes option for configuring/setting preferences related to alerts and notifications (e.g., customize alert levels and notifications), plan information (e.g., view and configure associated service plan information), usage indicator(s) (e.g., set preferences for usage indicator(s), such as usage meters/gauges/bars), and/or update frequency(ies) (e.g., configure update frequency interval/period), as shown. In some embodiments, if a service plan is a shared service plan (e.g., family, corporate, or other shared service plan), the usage preferences are configured for the user and/or for the shared service plan's other users based on user's associated account configuration rights to configure such settings for other users on the share account (e.g., parents or an owner of a family plan can have system admin rights to configure such settings to indicate what information users can see/access and/or configure). [¶ 0315] … In some embodiments, if a member of the family plan is a child, then a parent owner of the family plan can set/configure their usage alerts. For example, alerts can be configured to be sent to the parent via user notification on the communications device associated with the parent, e-mail, SMS, voice message, and/or any other user notification. In some embodiments, the user notification to the parent can also allow the parent to perform usage alert related actions, such as to disable the child's service usage, continue with an overage, and/or update/select a new service plan. In some embodiments, the parent can allocate certain and/or all configuration of alerts to other members of the family plan. In some embodiments, the owner/point of contact of a corporate plan can have similar embodiments as described herein with respect to family plans and user notifications. [¶ 0346])

Motivation to combine the teaching of PENG and AFZAL with that of RALEIGH given in Claim 8 above.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over PENG and AFZAL in view of U.S. Patent Publication 2019/0116097 to SHIMOJOU et al. (hereinafter “SHIMOJOU”).

Regarding Claim 10, the combination of PENG and AFZAL teaches the computer-implemented method of claim 1.
While the combination of PENG and AFZAL does not explicitly teach or is not relied on, in the same field of endeavor SHIMOJOU teaches:
wherein the slice action moves the subscriber to a different slice of the plurality of slices based on a slice congestion of a slice currently used by the subscriber (The service mapping device 10 acquires a resource usage rate for each slice from the NFVO 40, and changes a slice for allocating a service on the basis of the resource usage rate. For example, in a case where the resource usage rate of the slice SL1 shown in FIG. 2 (A) is equal to or greater than a threshold (for example, 80%) SHIMOJOU stored in advance, as shown in FIG. 2(B), the service mapping device 10 may allocate the service type “MBB” to the slice SL2. [¶ 0045])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and AFZAL with that of RALEIGH for advantage to provide a slice changing method. (SHIMOJOU: ¶ 0005)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over PENG in view of U.S. Patent 11310733 to GUPTA et al. (hereinafter “GUPTA”).

Regarding Claim 11, PENG discloses a computer-implemented method for influencing slice policies in a wireless network device comprising: 
receiving a plurality of slice data, at a Charging Function (CHF) of a communication network, from a plurality of Policy Control Function (PCF), 
wherein a subset of the plurality of slice data corresponds with a PCF from the plurality of PCF, and wherein each PCF of the plurality of PCF corresponds with a slice from a plurality of slices; receiving, by the CHF of the communication network, subscriber information, wherein the subset of the plurality of slice data corresponds with the subscriber and a subset of the plurality of slices (a server, including a memory and a processor, where the memory stores a program for monitoring and controlling session traffic usage, which is operable on the processor, and the processor is configured to execute the program stored in the memory to implement steps of: receiving traffic usage increment information of a first session and traffic usage increment information of a second session reported by a first policy control function and a second policy control function; accumulating a total traffic usage of the first session and the second session according to the received traffic usage increment information; determining whether a current total traffic usage reaches a threshold value of a total issued traffic usage. [¶ 0007] … As defined in the 3rd Generation Partnership Project (3GPP) TS 23.501, the PCF may read policy-related user subscription information from a User Data Repository (UDR), the UDR may send a user subscription change notification to the PCF, and the PCF may report policy control-related information, including session traffic usage information of the user, to the UDR. [¶ 0019] …  the first PCF may report the total traffic usage information of the first session. [¶ 0028] … the first session and the second session refer to PDU sessions, and may be sessions established through an application (e.g., chat software, browser, video software, etc.). [¶ 0033] … the number of sessions in the system may also be three, four, . . . , etc., and as long as the number of sessions is greater than one, the mode for accumulating the total traffic usage is that UDR accumulates the total traffic usage. [¶ 0038] … In step 310, traffic usage increment information of the first session and traffic usage increment information of the second session reported by the first PCF and the second PCF are received. [¶ 0040] … current total traffic usage may be obtained by accumulating traffic usage increments reported by the first PCF and the second PCF. [¶ 0044] … the second PCF may report the total traffic usage information of the second session. [¶ 0107]); 

While PENG discloses (FIG. 1 shows an architecture diagram of a 5G system upon which an embodiment of the present disclosure is based. As shown in FIG. 1, the 5G system includes an Access Network (AN) 110, an Authentication Server Function (AUSF) 120, an Access and Mobility Management Function (AMF) 130, a Session Management Function (SMF) 140, a User Plane Function (UPF) 150, a Policy Control Function (PCF) 160, a Unified Data Manager (UDM) 170, an Application Function (AF) 180, and a Data Network (Data Network, DN) 190. The PCF is configured to provide a 5G QoS policy to the SMF, control the AMF, and provide a routing policy to a User Equipment (UE) 100 via the AMF. For example, an access network discovery and selection policy may be provided to the UE through an integrated Access Network Discovery and Selection Function (ANDSF). [¶ 0018] … As defined in the 3rd Generation Partnership Project (3GPP) TS 23.501, the PCF may read policy-related user subscription information from a User Data Repository (UDR), the UDR may send a user subscription change notification to the PCF, and the PCF may report policy control-related information, including session traffic usage information of the user, to the UDR. [¶ 0019]), PENG does not explicitly disclose or is not relied on to disclose:
wherein the subscriber information includes a minimum quality of service (QoS) value associated with the subset of the plurality of slice data,
comparing an actual QoS value with the minimum QoS value; and 
when the actual QoS value is less than the minimum QoS value, transmitting an electronic communication to a PCF of the plurality of PCF from the CHF, 
wherein the electronic communication triggers a slice action by the PCF on the subset of the plurality of slices to increase the actual QoS value.

However, in the same field of endeavor GUPTA teaches:
wherein the subscriber information includes a minimum quality of service (QoS) value associated with the subset of the plurality of slice data; comparing an actual QoS value with the minimum QoS value (on-demand, application-driven network slicing in radio-based networks, such as 4G and 5G radio-based networks, or portions of such radio-based networks, including radio access networks (RAN) and their associated core networks. Specifically, by controlling the network functions and the infrastructure they run on, the disclosed radio-network management service enables applications to effectively program the network. Via application programming interfaces (APIs), an application can pick a set of quality-of-service (QoS) parameters it needs, and the service orchestrates the network functions and reserves the needed resources from the radio to the instance to ensure QoS service-level agreements (SLAs) are met for the duration of the session. [Column 1 Line 66 – Column 2 Line 12] … the network functions may be deployed in VM instances or containers located in computing devices 418 that are at cell sites, at customer aggregation sites, or in data centers remotely located from the customer. Non-limiting examples of network functions may include an access and mobility management function, a session management function, a user plane function, a policy control function, an authentication server function, a unified data management function, an application function, a network exposure function, a network function repository, a network slice selection function, and/or others. [Column 25 Lines 48 – 53] … the network slice 470 may be scaled automatically based upon observed network traffic in the network slice, or demand, in order to maintain a QoS requirement. [Column 29 Lines 8 – 25]  … In box 609, the network slice allocation service 425 may increase or decrease computing resources in the allocated computing capacity 421 (FIG. 4) for the network functions in order to meet the quality-of-service requirements 471 for the network slice 470.. [Column 30 Line 60 – Column 31 Line 1]); and 
when the actual QoS value is less than the minimum QoS value, transmitting an electronic communication to a PCF of the plurality of PCF from the CHF, 
wherein the electronic communication triggers a slice action by the PCF on the subset of the plurality of slices to increase the actual QoS value (a network slice allocation service manages the allocations in the network, including automatically scaling resources in the network that are dedicated to network functions. Also, the network slice allocation service may migrate network function workloads from one location to another in the network topology to decrease network function latency as needed to meet quality-of-service requirements for network slices. [Column 2 Line 63 – Column 4 Line 3] … the network functions may be deployed in VM instances or containers located in computing devices 418 that are at cell sites, at customer aggregation sites, or in data centers remotely located from the customer. Non-limiting examples of network functions may include an access and mobility management function, a session management function, a user plane function, a policy control function, an authentication server function, a unified data management function, an application function, a network exposure function, a network function repository, a network slice selection function, and/or others. [Column 25 Lines 48 – 53] … In box 515, the client application 436 determines whether to modify the network slice 470. For example, the customer may request a different quality-of-service requirement 471 or the current quality-of-service requirement 471 may not be sufficient for a current usage of the client application 436. The difference may be an increased quality-of-service requirement 471 or a decreased quality-of-service requirement 471. In some cases, the network slice 470 may be scaled automatically based upon observed network traffic in the network slice, or demand, in order to maintain a QoS requirement. If the client application 436 determines to modify the network slice 470, the client application 436 moves from box 515 to box 518 and sends a request to modify the network slice 470 to the network slice allocation service 425. For example, the request to modify may be sent automatically by the client application 436 via an API. The client application 436 then returns to box 509 and may receive an updated token. [Column 29 Lines 8 – 25] … In box 609, the network slice allocation service 425 may increase or decrease computing resources in the allocated computing capacity 421 (FIG. 4) for the network functions in order to meet the quality-of-service requirements 471 for the network slice 470. [Column 30 Line 60 – Column 31 Line 1])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG with that of GUPTA for advantage including some or all of the following: improving the functioning of computer systems and networks by allowing applications to request network slices having a certain quality-of-service dynamically and on-demand … improving the flexibility of computer systems and networks by allowing network slices dedicated for applications or devices to be dynamically reconfigured on demand; … improving the functioning of computer systems and networks in meeting quality-of-service requirements by allowing computing resources dedicated to network functions to be scaled up or down as needed. (GUPTA: Column 3 Lines 22 – 39)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over PENG and GUPTA in view of YAN.

Regarding Claim 12, the combination of PENG and GUPTA teaches the computer-implemented method of claim 11.
While the combination of PENG and GUPTA does not explicitly teach or is not relied on, in the same field of endeavor YAN teaches:
wherein the CHF of the communication network is an enhanced CHF with additional functionality of a Multi-Slice Policy Enabler Function (MPEF) (there are a number of types of mechanisms for charging and billing wireless customers for data usage. In a converged charging system, a charging function (CHF) is responsible for charging functionalities. The CHF performs quota management by storing a data quota for subscribers and keeping track of how much data a subscriber has used and how much data remains for the subscriber to use. The CHF additionally performs usage management and reporting by receiving subscriber data usage information and generating data records with detailed breakdowns of the data usage. [Column 1 Lines 7 - 17] … new functions may be added to the NF and CHF. [Column 2 Lines 66 - 67] … CHF 260 may provide spending limits and quotas for services to SMF 240 and may collect usage information from SMF 240 for online and offline services. The CHF 260 may generate call detail records (CDRs) based on the subscriber's data consumption and the CDRs may be used for performing billing. [Column 6 Lines 26 - 31]. The Examiner notes that no explicit functions/functionality are claimed or required.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and GUPTA with that of YAN for advantage where provide a mechanism for providing an additional layer of usage monitoring control on a per service flow or service identifier basis. (YAN: Column 2 Lines 23 - 25)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over PENG and GUPTA in view of PATTABIRAMAN.

Regarding Claim 13, the combination of PENG and GUPTA teaches the computer-implemented method of claim 11.
While the combination of PENG and GUPTA does not explicitly teach or is not relied on, in the same field of endeavor PATTABIRAMAN teaches further comprising: 
generating an alert notification that includes slice quota consumption details of each slice of the plurality of slices; and transmitting the alert notification to the subscriber (Responsive to one or more data sessions of the user's mobile station, requests for allocation of a slice of data usage from the data usage balance under the user's plan is received from a node of a mobile wireless communication network and data communication of the user's mobile station are routed through and monitored through the node. In response to each request, it is determined if data usage corresponding to the requested slice would cross the threshold level of data usage. [¶ 0010] … For a request where the data usage corresponding to the requested slice would not cross the threshold level of data usage, the requested slice is allocated and the requested slice is sent to the node as a quota for data usage of the mobile station. For a request where the data usage corresponding to the requested slice would cross the threshold level of data usage, a reduced slice equal to the difference between a starting value of previously consumed data under the user's plan and the threshold is allocated, and the reduced slice to the node is sent as a quota for data usage of the user's mobile station during a respective data session. [0011] … Upon receiving a message from the node indicating that data usage of the user's mobile station during the respective data session has consumed the reduced slice, so that data usage of the user's mobile station has reached the threshold, a notification of reaching the threshold is sent to the mobile station in real time. [¶ 0012] … Another aspect of the disclosure encompasses a system for notifying a mobile station user of reaching of a threshold level of data via a wireless communication network. An account of the mobile station user has a maximum data plan limit defined by a user's plan and a data usage balance reflecting an amount of data usage remaining under the plan. [¶ 0016])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and GUPTA with that of PATTABIRAMAN for advantage of a method and a system for providing a notification of reaching a data plan threshold to a mobile station customer in a real time when the data plan limit is reached. (PATTABIRAMAN: ¶ 0006)

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over PENG and GUPTA in view of RALEIGH.

Regarding Claim 14, the combination of PENG and GUPTA teaches the computer-implemented method of claim 11.
While the combination of PENG and GUPTA does not explicitly teach or is not relied on, in the same field of endeavor RALEIGH teaches:
wherein the overall data usage is associated with a family, enterprise, or group plan (providing end user service control can also allow a service provider to offer parental controls by providing parents with access to a website with a web page that controls the policy settings for the access control networking service for a child's device. [¶ 0134] … The message sequence may further inform the user that a service usage activity that attempts to communicate with an unauthorized network or network destination that is not allowed due to security policies; inform the user that a given level of aggregate usage has occurred on a family plan device group; inform the user that a given level of aggregate usage has occurred on a multi-device plan; inform a parent in a family plan that a specific set of service usage activities for a given device or user that belongs to the group service plan have occurred [¶ 0291])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PENG and GUPTA with that of RALEIGH for advantage for allowing monitoring, detection, notification and updating of services and service activities for a communication system. (RALEIGH: ¶ 0058)

Regarding Claim 15, the combination of PENG and GUPTA teaches the computer-implemented method of claim 11.
While the combination of PENG and GUPTA does not explicitly teach or is not relied on, in the same field of endeavor RALEIGH teaches:
wherein the slice action is based on parenting controls set by the subscriber in a family, enterprise, or group plan (providing end user service control can also allow a service provider to offer parental controls by providing parents with access to a website with a web page that controls the policy settings for the access control networking service for a child's device. [¶ 0134] … The message sequence may further inform the user that a service usage activity that attempts to communicate with an unauthorized network or network destination that is not allowed due to security policies; inform the user that a given level of aggregate usage has occurred on a family plan device group; inform the user that a given level of aggregate usage has occurred on a multi-device plan; inform a parent in a family plan that a specific set of service usage activities for a given device or user that belongs to the group service plan have occurred [¶ 0291] …  FIG. 16 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, a usage preferences screen 1600 is displayed (e.g., a usage preferences screen of a usage application or utility/function). In some embodiments, usage preferences screen 1600 is accessed via a menu preferences screen or other settings menu/preferences option(s) displayed/available on mobile station 100. In some embodiments, usage preferences screen 1600 includes option for configuring/setting preferences related to alerts and notifications (e.g., customize alert levels and notifications), plan information (e.g., view and configure associated service plan information), usage indicator(s) (e.g., set preferences for usage indicator(s), such as usage meters/gauges/bars), and/or update frequency(ies) (e.g., configure update frequency interval/period), as shown. In some embodiments, if a service plan is a shared service plan (e.g., family, corporate, or other shared service plan), the usage preferences are configured for the user and/or for the shared service plan's other users based on user's associated account configuration rights to configure such settings for other users on the share account (e.g., parents or an owner of a family plan can have system admin rights to configure such settings to indicate what information users can see/access and/or configure). [¶ 0315] … In some embodiments, if a member of the family plan is a child, then a parent owner of the family plan can set/configure their usage alerts. For example, alerts can be configured to be sent to the parent via user notification on the communications device associated with the parent, e-mail, SMS, voice message, and/or any other user notification. In some embodiments, the user notification to the parent can also allow the parent to perform usage alert related actions, such as to disable the child's service usage, continue with an overage, and/or update/select a new service plan. In some embodiments, the parent can allocate certain and/or all configuration of alerts to other members of the family plan. In some embodiments, the owner/point of contact of a corporate plan can have similar embodiments as described herein with respect to family plans and user notifications. [¶ 0346])

Motivation to combine the teaching of PENG and GUPTA with that of RALEIGH given in Claim 14 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644